

115 HR 7350 IH: No Nuclear Weapons for Saudi Arabia Act of 2018
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7350IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Mr. Sherman (for himself, Mr. Messer, Mr. Welch, Mr. McGovern, Mr. Keating, Mr. Johnson of Georgia, Mr. Jones of North Carolina, Mr. Hastings, Ms. Gabbard, Ms. Clarke of New York, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a joint resolution of approval for the entry into effect of a civilian nuclear
			 cooperation agreement with Saudi Arabia, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Nuclear Weapons for Saudi Arabia Act of 2018. 2.Sense of CongressIt is the sense of Congress that the United States should not approve a civilian nuclear cooperation agreement with Saudi Arabia until the Government of Saudi Arabia has—
 (1)been truthful and transparent with regard to the death of Jamal Khashoggi; (2)renounced uranium enrichment and reprocessing on its territory, as well as agreed to an Additional Protocol with the International Atomic Energy Agency; and
 (3)made substantial progress on the protection of human rights, including through the release of political prisoners.
 3.Statement of policyIt shall be the policy of the United States to— (1)oppose, through the Nuclear Suppliers Group, the sale of nuclear technology to Saudi Arabia, until the Government of Saudi Arabia has renounced uranium enrichment and reprocessing on its territory as part of a civilian nuclear cooperation agreement with the United States; and
 (2)seek modification of the guidelines of the Nuclear Suppliers Group relating to the transfer of nuclear technology as applied with respect to Saudi Arabia, until Saudi Arabia has renounced enrichment and reprocessing on its territory.
 4.Congressional approval required for civilian nuclear cooperation agreementNotwithstanding any other requirements under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), a civilian nuclear cooperation agreement with Saudi Arabia may only enter into effect on or after the date on which each of the following has occurred:
 (1)The President has submitted a proposed agreement with Saudi Arabia in accordance with the requirements of such section 123.
 (2)In conjunction with such submission, the President has submitted to Congress a report that describes each of the following:
 (A)The extent to which the Government of Saudi Arabia has been truthful and transparent in its investigation into the death of Jamal Khashoggi.
 (B)Whether those responsible for his death have been prosecuted or otherwise held accountable for such act.
 (C)The extent to which Saudi Arabia has renounced uranium enrichment and reprocessing on its territory or will commit to renouncing such enrichment and reprocessing as part of the proposed agreement with the United States.
 (D)Whether Saudi Arabia has agreed to sign an Additional Protocol with the International Atomic Energy Agency.
 (E)The extent to which Saudi Arabia has made substantial progress on improving the protection of human rights, including through the release of political prisoners.
 (3)On or after the date of the submission of the proposed agreement and report required by paragraphs (1) and (2), Congress has adopted, and there is enacted, a joint resolution stating that Congress does favor such agreement.
			